Title: From George Washington to Colonel Theodorick Bland, 18 April 1778
From: Washington, George
To: Bland, Theodorick



Dear Sir
Head Quarters Valley Forge 18th April 1778

I yesterday was favd with yours without date. The Season is already so far advanced, that however inconvenient it may, I plainly perceive we shall be obliged to bring our new raised Horse into the field without training. I am sorry to inform you that few of the Horse sent out last winter to recruit will be in any kind of condition, such has been the inattention of their Officer’s, and we shall for that reason be under the further necessisty of using our fresh Horses immediately. You will therefore be pleased to send forward the Recruits as fast as you can mount them, those who have not had the small pox as well as those that have. They may be innoculated as soon as they join their Regiment, and should be cautioned carefully to avoid every place where the small pox is or has lately been. As the Recruits are to be sent to the Regiment, the Riding Master should remain there also, and as a Feild Officer will be necessary to take the command I desire that Major Jameson may come on and leave Lt Colo. Temple to compleat the Cloathing of the Regiment. To pay for which you are to supply him with Money—Altho’ the recruiting of Men was not mentioned in your instructions, it was intended, and I am glad you have been going on with it. You found so great an advantage from having the Men of your Regiment mostly natives, and all of them of reputable Connections, that I need not urge to you the benefit we shall derive from having men of that Class in the Cavalry, and I therefore hope you will be attentive in your Choice. I

have not been able to obtain a correct general Return of Cavalry, but you need not be afraid of procuring too many Horses, Arms and Accoutrements. I am Dear Sir &c.
